DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 29 November 2017. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 8, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0334999 (hereinafter Um) in view of US Patent No. 7,873,799 (hereinafter Bonwick).
As per claim 1, Um teaches an operating method of a memory system comprising a first memory chip (Um; Figure 4 Item 402) and a second memory chip (Um; Figure 4 Item 404), the operating method comprising: programming first data in both the first memory chip and the second memory chip Um; Paragraph [0066] “block  mirror”); determining, in response to a read request for the first data, whether the first memory chip and the second memory chip are performing an operation for second data different from the first data (Um; Figure 5 Item 510, Paragraph [0065]); and reading the first data from one of the first and second memory chips, upon determining that another one of the first and second memory chips is performing the operation for the second data (Um; Figure 5 Item 516, Paragraph [0066]).
explicitly teach wherein the programming first data in both the first memory chip and the second memory chip is in response to a program request for the first data so that the first data is stored in both the first memory chip and the second memory chip as same data.
However, Bonwick teaches a memory system in which data is stored in a first memory chip (Bonwick; Figure 6 Item 630A) and a second memory chip (Bonwick; Figure 6 Item 630D) in response to a program request for the first data (Bonwick; Figure 4 Item ST400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Um to include the program request because doing so is well-known and widely used in programming memory systems with host data.

As per claim 6, wherein the reading of the first data comprises reading the first data stored in the second memory chip upon determining that the first memory chip is performing an erase or program operation for the second data.

As per claims 7 and 17, Um also teaches reading the first data from the first memory chip in response to the read request for the first data after the first memory chip terminates a read operation for data different from the first data (Um; Figure 5 Item 508, Paragraphs [0063] – [0065]).

As per claims 8 and 18, Um also teaches wherein the determining whether the first memory chip and the second memory chip are performing the operation for the second data comprises generating a busy flag when at least one of the first memory chip and the second memory chip is performing the operation for the second data (Um; Paragraphs [0056] and [0065]).


Um does not explicitly teach programming first data in each of the plurality of memory chips in response to a program request for the first data.
However, Bonwick teaches a memory system in which data is stored in a first memory chip (Bonwick; Figure 6 Item 630A) and a second memory chip (Bonwick; Figure 6 Item 630D) in response to a program request for the first data (Bonwick; Figure 4 Item ST400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Um to include the program request because doing so is well-known and widely used in programming memory systems with host data.

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0334999 (hereinafter Um) in view of US Patent No. 7,873,799 (hereinafter Bonwick), and further in view of US Patent No. 7,694,093 (hereinafter Shaw).
As per claims 2 and 13, Um in combination with Bonwick teaches the methods as described per claims 1 and 12 (see rejections of claims 1 and 12 above).
Um in combination with Bonwick does not explicitly teach wherein the first memory chip and the second memory chip are connected to the different channels.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Um in combination with Bonwick to include the different channels because doing so allows for connecting the memories to the memory controller.

As per claims 6 and 14, Shaw also teaches wherein each of the first memory chip and the second memory chip comprises a plurality of pages, and wherein the programming the first data in both the first memory chip and the second memory chip comprises programming the first data in a first page of the first memory chip, and programming the first data in a second page of the second memory chip, having a same physical address as the first page (Shaw; Col 2 Lines 53 – 63).

Claims 4, 5, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0334999 (hereinafter Um) in view of US Patent No. 7,873,799 (hereinafter Bonwick), and further in view of US Patent Application Publication No. 2006/0198202 (hereinafter Erez).
As per claims 4 and 15, Um in combination with Bonwick teaches the methods as described per claims 1 and 12 (see rejections of claims 1 and 12 above).
Um in combination with Bonwick does not explicitly teach wherein the first memory chip and the second memory chip are connected to the same channel.
However, Erez teaches a memory mirroring system in which first and second memory chips are connected to the same channel (Erez; Figure 1).


As per claims 5 and 16, Erez also teaches wherein each of the first memory chip and the second memory chip comprises a plurality of pages, and wherein the programming the first data in both the first memory chip and the second memory chip comprises programming the first data in a first page of the first memory chip, and programming the first data in a second page of the second memory chip, having a same physical address as the first page (Erez; Paragraphs [0049] and [0055]).

Claims 9 – 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0334999 (hereinafter Um) in view of US Patent No. 7,873,799 (hereinafter Bonwick), and further in view of US Patent Application Publication No. 2011/0246821 (hereinafter Eleftheriou).
As per claims 9 and 19, Um in combination with Bonwick teaches the methods as described per claims 1 and 12 (see rejections of claims 1 and 12 above).
Um in combination with Bonwick does not explicitly teach wherein the programming of the first data further comprises: receiving a first logical address; converting the first logical address into a first physical address corresponding to the first memory chip; and storing the first logical address and the first physical address in a mapping table.
However, Eleftheriou teaches a data mirroring system in which a received logical address is converted to a physical address and stored in a mapping table (Eleftheriou; Figures 7 and 8, Paragraphs [0064], [0065], [0068], and [0069]).


As per claims 10 and 20, Eleftheriou also teaches wherein the reading of the first data comprises reading the first data stored in the second memory chip, based on the first physical address of the mapping table (Eleftheriou; Paragraphs [0070] and [0071]).

As per claim 11, Eleftheriou also teaches wherein the storing in the mapping table further comprises storing, in the mapping table, a second physical address corresponding to the second memory chip (Eleftheriou; Paragraph [0069]), and wherein the reading of the first data comprises reading the first data stored in the second memory chip, based on the second physical address of the mapping table (Eleftheriou; Paragraph [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181